department of the treasury employer_identification_number contact person - id contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date legend w name of organization x name of grant program y education institution dear we have considered your request for advance approval of your grant-making program under sec_4945 g of the internal_revenue_code dated date with a postmark date of date our records indicate that w was recognized as exempt from federal_income_tax under sec_501 of the code and that it is classified as a private_foundation as defined in sec_509 that will be awarding up to five scholarships annually to students who your letter indicates that w will operate a grant-making program named the x desire to obtain a m d - ph d degree from the y that trains physician- scientists who will be at the forefront of translational research that bridges the gap between laboratory research and bedside clinical practice amounts of the scholarships will vary recipients to reapply for the scholarships since the scholarships are awarded for the duration of each applicant's fellowship it will not be necessary for the scholarship a recommendation committee has been selected that is composed of the dean and senior associated dean of y stages of the applicant review include initial screening by the office of admissions of y the m d -ph d program steering committee following further review of the candidate's application undergraduate record and letters of recommendation applicants selected by the recommendation committee are invited to campus to learn about the program to meet with current faculty and students and to be interviewed by faculty of both the medical and graduate colleges following these visits applicants are ranked based upon their application records and interviews and acceptability to both the medical and graduate colleges letters of acceptance to y are issued following final review by the dean and senior associate dean of recommendation committee completes the recommendation process the in conjunction with y once the recommendation committee recommends to the trustee which students should receive scholarships based upon rankings the trustee then selects the scholarship recipients no scholarships may be awarded to any individual who is related by blood adoption or marriage to any member of the recommendation committee or any disqualified_person of w as a first cousin or nearer relative also the trustee may not benefit directly or indirectly from selecting certain scholarship recipients over other potential scholarship recipients the trustee pays the scholarship proceeds directly to the university in addition to providing a letter to the university specifying that the university’s acceptance of the scholarship proceeds constitutes the university’s agreement to i refund any unearned portion of a scholarship if subsequent to the payment of a scholarship a scholarship recipient fails to meet any term or condition of the scholarship program and ii notify the trustee if a scholarship recipient fails to meet any term or condition of the scholarship program the foundation agrees that it will maintain records that include e e e e the information used to evaluate the qualifications of potential grantees including any recommendations the identification of the grantees including the determination as to whether a potential grantee has any relationship to the private_foundation or is a disqualified_person although a disqualified_individual would not be eligible the amount and purpose of each grant and all requirements imposed on the grantee with respect thereto all grantee reports and other follow-up data obtained in administering the foundation’s grant program sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 ii the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or d a l the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i its grant procedure includes an objective and nondiscriminatory selection process ii such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that effective date your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures as of date are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein effective date constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney lf you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements
